UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6808


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH BRONSON HUGHES, a/k/a Andrew Alfonso Skeeter,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:02-cr-70105-NKM-2)


Submitted:   September 27, 2012           Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Bronson Hughes, Appellant Pro Se.             Ronald   Andrew
Bassford,   Donald   Ray   Wolthuis,  Assistant      United    States
Attorneys, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth   Bronson   Hughes    appeals    the   district   court’s

orders denying relief on his motion for reduction of sentence,

18 U.S.C. § 3582(c) (2006), and for reconsideration.                  We have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.                 United

States v. Hughes, No. 6:02-cr-70105-NKM-2 (W.D. Va. Mar. 30,

2012; Apr. 12, 2012).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument    would   not     aid   the

decisional process.



                                                                      AFFIRMED




                                     2